            Case 1:20-cv-01101-RP Document 8 Filed 12/01/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

                                 CASE NO.: 1:20-cv-01101-RP

 A. ARTHUR FISHER,

                Plaintiff,

 v.

 DOSTUFF MEDIA, LLC,

                Defendant.


      MOTION FOR EXTENSION OF TIME FOR DEFENDANT TO RESPOND TO
                             COMPLAINT

       Plaintiff A. ARTHUR FISHER (“Fisher”) by and through his undersigned counsel,

hereby moves this Honorable Court for an extension of time to Defendant to Answer Complaint,

and as grounds therefore states as follows:

       1.      Fisher filed his Complaint on November 5, 2020. [DE 1].

       2.      Defendant DOSTUFF MEDIA, LLC (“DoStuff”) was served on November 10,

2020. [DE 7], thereby setting a response date of December 1, 2020.

       3.      Counsel for the parties are engaged in settlement negotiations and require

additional time to come to a conclusion. The parties request an additional thirty (30) days for

DoStuff to respond to Fisher’s Complaint, up to and including December 31, 2020.

       4.      This is the parties’ first request for extension of time.

       5.      This request is not made for purposes of delay and will not prejudice either party.

       WHEREFORE, Plaintiff A. ARTHUR FISHER prays this Honorable Court for an

extension of time for Defendant DoStuff Media, LLC to respond to Plaintiff’s Complaint, up to



                                              SRIPLAW
                      CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK
           Case 1:20-cv-01101-RP Document 8 Filed 12/01/20 Page 2 of 2




and including December 31, 2020, and for such other and further relief as to this Court deems just

and proper in the premises.

DATED: December 1, 2020                      Respectfully submitted,


                                             /s/ Joel B. Rothman
                                             JOEL B. ROTHMAN
                                             joel.rothman@sriplaw.com
                                             CRAIG A. WIRTH
                                             craig.wirth@sriplaw.com

                                             SRIPLAW
                                             21301 Powerline Road
                                             Suite 100
                                             Boca Raton, FL 33433
                                             561.404.4350 – Telephone
                                             561.404.4353 – Facsimile

                                             Attorneys for Plaintiff A. Arthur Fisher




                                               2
                                           SRIPLAW
                      CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK
